DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022 was filed after the mailing date of the application on 05/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. 20090135322) in view of Su et al (CN 100445819).
Regarding claim 1, Kim discloses:
A method for charging a pixel and an enlarged pixel of a display device, (at least refer to fig. 1,3, 5 and paragraphs 22, 58, 105. Describes an area of the second sub pixel electrode may be greater than approximately 1.1 times an area of the first sub pixel electrode. Para. 57, describes: a charging voltage charged to a first sub pixel area and a second sub pixel area. Para. 105, describes: the liquid crystal panel the second sub pixel electrode 192 includes at least approximately 1.1 times greater area than an area of the first sub pixel electrode 191)
The enlarged pixel having a storage capacitance greater than a storage capacitance of the pixel, (at least refer to fig. 1-3 and paragraphs 59. Describes the first sub pixel area Pn1 includes a low voltage liquid crystal capacitor L_CLC and a first storage capacitor L_CST each electrically connected to the first TFT Tn1. The second sub pixel area Pn2 includes a high voltage liquid crystal capacitor H_CLC and a second storage capacitor H_CST each electrically connected to the second TFT Tn2) the method comprising: 
Kim does not disclose:
Charging the enlarge pixel in a greater amount of time than charging the pixel.
Su teaches:
Charging the enlarge pixel in a greater amount of time than charging the pixel, (at least refer to fig. 7A-D and page 9, line 12-18. Describes the total charging time of the total charging time of the second sub pixel SP2 in this embodiment is smaller than the first sub pixel SP1).
The two references are analogous art because they are related with the same field of invention of liquid crystal display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a higher charging time for the larger pixel as taught by Su with the pixels in the liquid crystal display as disclose by Kim. The motivation to combine the Su reference is to avoid the insufficient charging time of the smaller pixel area.
Regarding claim 5, Kim discloses:
Wherein an area of a pixel region of the enlarged pixel is greater than an area of a pixel region of the pixel, (at least refer to fig. 1, 5 and paragraph 105. Describes the liquid crystal panel the second sub pixel electrode 192 includes at least approximately 1.1 times greater area than an area of the first sub pixel electrode 191).
Regarding claim 8, Kim does not disclose:
Wherein the pixel is a red pixel, a green pixel, or a blue pixel.
Su teaches: 
Wherein the pixel is a red pixel, a green pixel, or a blue pixel, (at least refer to fig. 1 and page 6, lines 1-9. Describes the pixel is used to display one color of red, green, blue, or white).
Regarding claim 8, refer to the motivation of claim 1.
 Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-4, 6-7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/08/2022